Title: To James Madison from James Wilkinson (Abstract), 7 April 1805
From: Wilkinson, James
To: Madison, James


7 April 1805, Washington. “I have been honored by your letter of the 22d ultimo [not found], and am highly flattered by the mark of Presidential confidence which it conveys to me, as well as by the obliging language in which you have been pleased to make the communication.
“I fear my incompetency to the able discharge of the interesting trust confided to me, but shall Endeavour to supply the defect, by zeal and assiduity.”
